   Case: 1:14-cv-08461 Document #: 361 Filed: 05/21/19 Page 1 of 6 PageID #:8195



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KEITH SNYDER and SUSAN
MANSANAREZ, individually and on behalf of
all others similarly situated,                        CONSOLIDATED NO. 1:14-cv-08461

                      Plaintiffs,                     Class Action
       v.
                                                      Jury Trial Demand
OCWEN LOAN SERVICING, LLC,
                                                      Honorable Matthew F. Kennelly
                      Defendant.

TRACEE A. BEECROFT,
                                                      Case No.: 1:16−cv−08677
                      Plaintiff,

       v.

OCWEN LOAN SERVICING, LLC,

                      Defendant.



                          CLASS COUNSEL’S STATUS REPORT
       Pursuant to the Court’s May 14, 2019 Order (ECF #360) requiring Class Counsel to

detail (1) the precise amount that the Ankcorn Law Firm would be receiving but for the Court’s

order (which per this order must be reallocated to the fund from which claimants are

compensated), and (2) how class counsel intend to allocate the remaining attorneys’ fees award,

Class Counsel provide the following:

       But for the Court’s Order, which limits the award of attorneys’ fees to the Ankcorn Law

Firm to the $601,697.50 that Mr. Ankcorn represented the firm’s services to be worth in his

April 2018 statement of lodestar hours, the Ankcorn Law Firm may have received

$1,197,312.50. The difference between what Ankcorn Law Firm may have received and the

Court’s award is $595,615.00.
   Case: 1:14-cv-08461 Document #: 361 Filed: 05/21/19 Page 2 of 6 PageID #:8196




       Under the joint prosecution agreement (ECF 297, Exh. A), the remaining $3,591,937.50

in attorneys’ fees would be distributed as follows:

       Burke Law Offices, LLC/ Heaney Law Offices, LLC             $1,197,312.50

       Terrell Marshall Law Group PLLC                             $1,197,312.50

       Cabrera Firm, APC                                           $1,197,312.50



       RESPECTFULLY SUBMITTED AND DATED this 21st day of May, 2019.

                                             TERRELL MARSHALL LAW GROUP PLLC


                                             By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                                Beth E. Terrell, Admitted Pro Hac Vice
                                                Email: bterrell@terrellmarshall.com
                                                Adrienne D. McEntee, Admitted Pro Hac Vice
                                                Email: amcentee@terrellmarshall.com
                                                936 North 34th Street, Suite 300
                                                Telephone: (206) 816-6603
                                                Facsimile: (206) 319-5450

                                                 Alexander H. Burke, #6281095
                                                 Email: aburke@burkelawllc.com
                                                 Daniel J. Marovitch, #6303897
                                                 Email: dmarovitch@burkelawllc.com
                                                 BURKE LAW OFFICES, LLC
                                                 155 North Michigan Avenue, Suite 9020
                                                 Chicago, Illinois 60601
                                                 Telephone: (312) 729-5288
                                                 Facsimile: (312) 729-5289

                                             Lead Class Counsel for Plaintiffs




                                               -2-
Case: 1:14-cv-08461 Document #: 361 Filed: 05/21/19 Page 3 of 6 PageID #:8197




                                      Guillermo Cabrera
                                      Email: gil@cabrerafirm.com
                                      Jared Quient, Admitted Pro Hac Vice
                                      Email: jared@cabrerafirm.com
                                      THE CABRERA FIRM, APC
                                      600 West Broadway, Suite 700
                                      San Diego, California 92101
                                      Telephone: (619) 500-4880
                                      Facsimile: (619) 785-3380

                                      Mark L. Heaney
                                      Email: mark@heaneylaw.com
                                      HEANEY LAW FIRM, LLC
                                      601 Carlson Parkway, Suite 1050
                                      Minnetonka, Minnesota 55305
                                      Telephone: (952) 933-9655

                                   Attorneys for Plaintiffs




                                    -3-
   Case: 1:14-cv-08461 Document #: 361 Filed: 05/21/19 Page 4 of 6 PageID #:8198



                                 CERTIFICATE OF SERVICE
       I, Beth E. Terrell, hereby certify that on May 21, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following:

               Chethan G. Shetty
               Email: cshetty@lockelord.com
               Simon A. Fleischmann
               Email: sfleischmann@lockelord.com
               Thomas J. Cunningham
               Email: tcunningham@lockelord.com
               David F. Standa
               Email: dstanda@lockelord.com
               LOCKE LORD LLP
               111 South Wacker Drive
               Chicago, Illinois 60606
               Telephone: (312) 443-0700
               Facsimile: (312) 443-0336

               Brian V. Otero, Admitted Pro Hac Vice
               Email: botero@hunton.com
               Stephen R. Blacklocks, Admitted Pro Hac Vice
               Email: sblacklocks@hunton.com
               Ryan A. Becker, Admitted Pro Hac Vice
               Email: rbecker@hunton.com
               HUNTON & WILLIAMS LLP
               200 Park Avenue, Suite 52
               New York, New York 10166
               Telephone: (212) 309-1000
               Facsimile: (212) 309-1100

               Attorneys for Defendant

               Frank A. Hirsch, Jr., Admitted Pro Hac Vice
               Email: frank.hirsch@alston.com
               Kelsey L. Kingsbery
               Email: Kelsey.kingsbery@alston.com
               ALSTON & BIRD LLP
               4721 Emperor Boulevard, Suite 400
               Durham, North Carolina 27703
               Telephone: (919) 862-2200




                                               -4-
Case: 1:14-cv-08461 Document #: 361 Filed: 05/21/19 Page 5 of 6 PageID #:8199



         Kenneth M. Kliebard
         Email: Kenneth.kliebard@morganlewis.com
         William J. Kraus
         Email: William.kraus@morganlewis.com
         MORGAN LEWIS & BOCKIUS LLP
         77 W. Wacker Drive
         Chicago, Illinois 60601
         Telephone: (312) 324-1000

         Attorneys for Movants Wilmington Trust, N.A., Deutsche Bank National Trust
         Company and U.S. Bank, N.A.

         E. Lynette Stone
         Email: els@thestonelawoffice.com
         THE STONE LAW OFFICE
         2101 Cedar Springs Road, #1050
         Dallas, Texas 75201
         Telephone: (972) 383-9499

         Attorney for Intervenor-Plaintiff Zachariah C. Manning

         Mark Ankcorn, #1159690
         Email: mark@ankcornlaw.com
         ANKCORN LAW FIRM PLLC
         200 West Madison Street, Suite 2143
         Chicago, Illinois 60606
         Telephone: (321) 422-2333
         Facsimile: (619) 684-3541

         Ann Marie Hansen
         Email: annmarie@ankcornlaw.com
         80 Halston Parkway
         East Amherst, New York 14051
         Telephone: (702) 755-5678




                                       -5-
Case: 1:14-cv-08461 Document #: 361 Filed: 05/21/19 Page 6 of 6 PageID #:8200




   DATED this 21st day of May, 2019.

                                       TERRELL MARSHALL LAW GROUP PLLC


                                       By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                            Beth E. Terrell, Admitted Pro Hac Vice
                                            Email: bterrell@terrellmarshall.com
                                            936 North 34th Street, Suite 300
                                            Seattle, Washington 98103-8869
                                            Telephone: (206) 816-6603
                                            Facsimile: (206) 319-5450

                                       Attorneys for Plaintiffs




                                        -6-
